In an action to recover damages for breach of a contract, defendant appeals from an order of the Supreme Court, Westchester County, dated May 15, 1963, which, upon reargument, adhered to its original decision granting plaintiffs’ motion for summary judgment and directing that the amount of the damages be determined upon an assessment by the court and a jury. Order affirmed, with $10 costs and disbursements. The contract was between all the stockholders (including the two plaintiffs) of a corporation, Royer & Roger, Inc., and the corporate defendant, for the sale to the defendant of all the stockholders’ shares in the Royer corporation. Part of the consideration was 29,585 shares of the capital stock of the corporate defendant, to be distributed amongst the selling stockholders. The provision of the contract which plaintiffs claim was breached was one requiring defendant “ to use its best efforts to cause the registration ” prior to February 28, 1962 of the 29,585 shares under the Securities Act of 1933 (U. S. Code, tit. 15, § 77a et seq.). It clearly appears that the defendant made no application for such registration, i.e., it did not file a registration statement with the Securities and Exchange Commission. Hence, as to the claimed breach of the contract, no issue of fact is presented. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.